     Case 2:19-cv-02168-MCE-CKD Document 7 Filed 01/27/21 Page 1 of 2


 1   NATALIA D. ASBILL-BEAROR (SBN 281860)
     PERKINS ASBILL, APLC
 2   300 Capitol Mall, Suite 1800
     Sacramento, CA 95814
 3   Telephone:     916.446.2000
     Facsimile:     916.447.6400
 4   natalia@perkinsasbill.com
 5   Attorney for Plaintiff TIMOTHY STRAUWALD

 6   Christopher F. Wohl (SBN: 170280)
     Casey M. Blanas (SBN: 296447)
 7   PALMER KAZANJIAN WOHL HODSON LLP
     2227 Fair Oaks Boulevard, Suite 455
 8   Sacramento, CA 95825
     Telephone:     (916) 442-3552
 9   Facsimile:     (916) 640-1521

10   Attorneys for Defendants
     LIGHTHOUSE LIVING SERVICES, INC., a
11   California Corporation , and TABIAS C. COWAN,

12                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
13
     TIMOTHY STRAUWALD,                          CASE NO. 2:19-cv-02168-MCE-CKD
14
                  Plaintiff,                     STIPULATION AND ORDER TO ELECT
15                                               REFERRAL OF ACTION TO VOLUNTARY
           v.                                    DISPUTE RESOLUTION PROGRAM (VDRP)
16                                               PURUSANT TO LOCAL RULE 271
     LIGHTHOUSE LIVING SERVICES, INC., a
17   California Corporation; TABIAS C.
     COWAN, an individual, and DOES 1-25
18
                  Defendants.
19

20

21

22

23

24

25

26

27

28
                                                 1
                                   STIPULATION AND ORDER FOR VDRP
     Case 2:19-cv-02168-MCE-CKD Document 7 Filed 01/27/21 Page 2 of 2


 1         Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action to
 2   the Voluntary Dispute Resolution Program.
 3   Dated: December 17, 2020
 4                                               By:      /s/ Natalia D. Asbill-Bearor
                                                       Natalia D. Asbill-Bearor
 5                                                     Attorney for Plaintiff Timothy Strauwald
 6

 7
     Dated: December 27, 2020
 8
                                                 By: __/s/ Christopher F. Wohl____________
 9                                                 Christopher F. Wohl
                                                   Casey M. Blanas
10                                                 Attorneys for Defendants
                                                   Lighthouse Living Services, Inc., and
11                                                 Tabias C. Cowan, et al.
12

13         IT IS SO ORDERED.

14
     Dated: January 26, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                    STIPULATION AND ORDER FOR VDRP
